DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Claims 1–14 and 20 in the reply filed on August 26, 2021, is acknowledged.  Claims 15–19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being nonelected, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1–14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0115491 to Shi et al. in view of U.S. Patent Application Publication Nos. 2018/0307044 to Oh et al. and 2016/0062454 to Wang et al.
	Regarding Claim 1, Shi discloses (e.g., Figs. 3A–C and their corresponding description, for example, paragraphs [0067]–[0076]) a display device 300 comprising: a display panel 310 having a central part and a peripheral part surrounding the central part, the display panel comprising a plurality of pixels 312; and a lens array 320/340 on the display panel, wherein: the lens array comprises a first lens 340 on the central part and a second lens 320 on the peripheral part; and each of the first lens and the second lens overlaps at least two pixels among the plurality of pixels (not explicitly taught, but generally shown in Figs. 3A–C, and also an obvious feature based on a desired higher resolution of the display).
	Shi discloses that the F# of the two lenses may differ, but does not explicitly disclose that a first focal length of the first lens is smaller than a second focal length of the second lens.
	Oh discloses a head mounted display, and teaches that the resolution of the display may be lower in the periphery, while maintaining the appearance of a higher resolution display, because a viewer’s focus is in the central area of the display (e.g., Figs. 3 and 10 and paragraph [0079]).  Wang discloses a head mounted display, and 
	It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the device of Shi such that a first focal length of the first lens is smaller than a second focal length of the second lens, based on the teachings of Oh and Wang that the resolution and/or focus in the peripheral region may be reduced, in order to maintain a high resolution and a viewer’s central focus.
	Regarding Claim 2, the combination of Shi, Oh, and Wang would have rendered obvious a body part accommodating the display panel and the lens array, wherein two opening parts are provided in one region of the body part facing the lens array (e.g., Fig. 1A of Shi; Fig. 1 of Oh).
Regarding Claim 3, the combination of Shi, Oh, and Wang would have rendered obvious wherein a curvature of the first lens is larger than a curvature of the second lens (e.g., Fig. 3B of Shi).
Regarding Claim 4, the combination of Shi, Oh, and Wang would have rendered obvious wherein a refractive index of the first lens is equal to a refractive index of the second lens (where selection of specific indices of refraction would have been obvious in designing the system of Shi, Oh, and Wang, based on known optical principles, and where selecting same refractive indices would simplify manufacture by allowing same materials to be used for both lenses).
Regarding Claim 5, the combination of Shi, Oh, and Wang would have rendered obvious wherein a thickness of the first lens is larger than a thickness of the second lens (e.g., paragraph [0076] of Shi teaches that the lenses may be formed using various 
Regarding Claim 6, the combination of Shi, Oh, and Wang would have rendered obvious a first electrode under the first lens and the second lens (e.g., 266, Fig. 2B of Shi); and a second electrode on the first lens and the second lens (e.g., 268, Fig. 2B of Shi), wherein each of the first lens and the second lens comprises a reactive compound and liquid crystal molecules (e.g., paragraphs [0060]–[0061] of Shi, and where paragraph [0076] suggests that both lenses may be liquid crystal).
Regarding Claim 7, the combination of Shi, Oh, and Wang would have rendered obvious wherein: fixed regions, in which orientation directions of the liquid crystal molecules are fixed by the reactive compound, are defined in the lens array (Fig. 2B of Shi); the fixed regions comprise a first fixed region included in the first lens and a second fixed region included in the second lens (e.g., Fig. 3B of Shi; paragraph [0076] of Shi); and an area of the first fixed region and an area of the second fixed region are different from each other (e.g., Figs. 2B and 3B of Shi).
Regarding Claim 8, the combination of Shi, Oh, and Wang would have rendered obvious wherein an area of the first fixed region is smaller than an area of the second fixed region (where selection of the size of the respective regions would have been obvious as a matter of design choice based on desired light attenuation characteristics between the regions, as taught by Shi).
Regarding Claim 9, the combination of Shi, Oh, and Wang would have rendered obvious wherein a thickness of the first lens is equal to a thickness the second lens 
Regarding Claim 10, the combination of Shi, Oh, and Wang would have rendered obvious wherein the first lens overlaps five pixels among the plurality of pixels in a plan view (e.g., Fig. 3A of Shi, where the specific number of pixels is not taught, but at least 5 would have been obvious based on a high resolution display including millions of pixels).
Regarding Claim 11, the combination of Shi, Oh, and Wang would have rendered obvious wherein the five pixels comprise a center pixel on a center and four peripheral pixels surrounding the center pixel (where Shi teaches the lens as axisymmetric, paragraph [0054], and generally illustrates in Figs. 3A–C that the lens is centered on the display).
Regarding Claim 12, the combination of Shi, Oh, and Wang would have rendered obvious wherein a center of the first lens overlaps the center pixel in the plan view (where Shi teaches the lens as axisymmetric, paragraph [0054], and generally illustrates in Figs. 3A–C that the lens is centered on the display).
Regarding Claim 13, the combination of Shi, Oh, and Wang would have rendered obvious wherein the center pixel is a green pixel, two peripheral pixels among the four peripheral pixels are red pixels, and a remaining two peripheral pixels are blue pixels (where Shi appears silent regarding the specific colors, but an RGB scheme is typical with a display, and selecting from among the limited options, red, green, and 
Regarding Claim 14, the combination of Shi, Oh, and Wang would have rendered obvious wherein the center pixel is a red pixel or a blue pixel, and the four peripheral pixels are green pixels (where Shi appears silent regarding the specific colors, but an RGB scheme is typical with a display, and selecting from among the limited options, red, green, and blue, as the central pixel and surrounding pixels, would have been obvious based on the limited number of options and the predictability of each selection).

Regarding Claim 20, Shi discloses (e.g., Figs. 3A–C and their corresponding description, for example, paragraphs [0067]–[0076]) a head mounted display device 100/300 comprising: a display panel 310 having a central part and a peripheral part surrounding the central part, the display panel comprising a plurality of pixels 312; and a lens array 320/340 on the display panel, wherein: the lens array comprises a first lens 340 on the central part and a second lens 320 on the peripheral part; and each of the first lens and the second lens overlaps at least two pixels among the plurality of pixels (not explicitly taught, but generally shown in Figs. 3A–C, and also an obvious feature based on a desired higher resolution of the display).
	Shi discloses that the F# of the two lenses may differ, but does not explicitly disclose that a first focal length of the first lens is smaller than a second focal length of the second lens.
	Oh discloses a head mounted display, and teaches that the resolution of the display may be lower in the periphery, while maintaining the appearance of a higher resolution display, because a viewer’s focus is in the central area of the display (e.g., Figs. 3 and 10 and paragraph [0079]).  Wang discloses a head mounted display, and teaches that the peripheral area may be defocused or blurred compared to the central portion (e.g., paragraph [0139]).
	It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the device of Shi such that a first focal length of the first lens is smaller than a second focal length of the second lens, based on the teachings of Oh and Wang that the resolution and/or focus in the peripheral region may be reduced, in order to maintain a high resolution and a viewer’s central focus.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN CROCKETT whose telephone number is (571)270-3183.  The examiner can normally be reached on M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN CROCKETT/Primary Examiner, Art Unit 2871